DETAILED ACTION
Pending Claims
Claims 1-4, 8-11, 15, and 19-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 15, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 8, 11, 15, and 19-22, the claimed resin composition (1 & 4), resin sheet thereof (8 & 11), laminate thereof (15), and semiconductor device thereof (19-22)
(A) a thermoplastic component (more specifically, a phenoxy resin), 
(B) a thermosetting component, and 
(C) an inorganic filler.  
The following functional characteristic (property) is associated with this composition: a 5%-weight-reduction temperature of a hardened substance of the resin composition is 440 degrees C or more.
This limitation is unclear because this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided.  The recited functional characteristic does not follow from (is not an inherent property of) this combination of materials.  Evidence of this is present in Applicant’s comparative example 1.  This comparative example satisfies all of the material/chemical limitations of the claimed composition; however, it has a 5%-weight-reduction temperature of 413 degrees C (below the claimed range).  Accordingly, it is unclear if the claim requires: specific species of (A), (B) and/or (C); and/or specific relative amounts of (A), (B), and (C); and/or further additives (and relative amounts thereof), to achieve this functional characteristic.  
Further regarding claims 19-22, claims 19-22 are drawn to: (19 & 20) a semiconductor device produced with a use of the resin composition; and (21 & 22) a semiconductor device produced with a use of the resin composition and at least one of silicon carbide or gallium nitride.  In the absence of any true product-by-process steps, it is unclear what is embraced by “a use of”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2011/0187009 A1).
Claims 1-3, 8-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2011/0187009 A1).
Regarding claims 1-3, 8-10, 19, and 20, Masuko et al. disclose: (1) a resin composition (Abstract; paragraphs 0018-0024; see also Example 2 in Table 1/paragraph 0105) comprising: 
a (A) thermoplastic component (Abstract; paragraphs 0018, 0020, 0048 & 0049-0061; see also Example 2 in Table 1/paragraph 0105); 
a (B) thermosetting component (Abstract; paragraphs 0018, 0021, 0048 & 0062-0071; see also Example 2 in Table 1/paragraph 0105); and 
a (C) inorganic filler (Abstract; paragraphs 0018, 0023, 0048 & 0077-0079; see also Example 2 in Table 1/paragraph 0105); 
(8) a resin sheet made of the resin composition (paragraphs 0025-0027, 0083-0093 & 0106);
(2 & 9) wherein the (B) thermosetting component comprises a bismaleimide resin (Abstract; paragraphs 0018, 0021, 0048 & 0065-0067; see also Example 2 in Table 1/paragraph 0105); (3 & 10) wherein the (B) thermosetting component further comprises an allyl resin (Abstract; paragraphs 0018, 0021, 0048 & 0063-0064; see also Example 2 in Table 1/paragraph 0105); and
(19 & 20) a semiconductor device produced with a use of the resin composition (paragraphs 0028, 0094-0096 & 0109-0110).
Masuko et al. fail to explicitly disclose: (1) wherein a 5%-weight-reduction temperature of a hardened substance of the resin composition is 440 degrees C or more.  However, it appears that the composition of Masuko et al. would have been capable of achieving this property, when hardened, because the composition satisfies all of the material/chemical limitations of the claimed composition.  At the very least, the skilled artisan would have expected the composition of Masuko et al. to obviously embrace embodiments capable of achieving this property, when hardened, because the composition satisfies all of the material/chemical limitations of the claimed composition.
Therefore if not anticipated by Masuko et al., the skilled artisan would have expected the composition of Masuko et al. to obviously embrace embodiments capable of achieving the instantly claimed property (a 5%-weight-reduction temperature of a hardened substance of the resin composition is 440 degrees C or more) because: the composition of Masuko et al. satisfies all of the material/chemical limitations of the claimed composition.

Claim Rejections - 35 USC § 103
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US 2011/0187009 A1).
Regarding claims 4 and 11, the teachings of Masuko et al. are as set forth above and incorporated herein.  The exemplary embodiments of Masuko et al. are formulated with a polyimide resin as a thermoplastic component.  Accordingly, these exemplary embodiments fail to satisfy: (4 & 11) wherein the (A) thermoplastic component comprises a phenoxy resin.  However, the general teachings of Masuko et al. contemplate the use of other thermoplastic resins (see paragraphs 0049-0051).  These other thermoplastic resins include phenoxy resins (see paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Masuko et al. with a phenoxy resin because: (a) the exemplary embodiments of Masuko et al. are formulated with a polyimide resin as a thermoplastic component; (b) the general teachings of Masuko et al. contemplate the use of other thermoplastic resins; and (c) these other thermoplastic resins of Masuko et al. include phenoxy resins.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US 2011/0187009 A1) in view of Yamazaki et al. (US 2002/0140063 A1).
Regarding claim 15, the teachings of Masuko et al. are as set forth above and incorporated herein.  Masuko et al. disclose: (15) a laminate comprising the resin sheet and a release material (see paragraphs 0085 & 0106).  They disclose the use of silicone-based and silica-based release agents (see paragraph 0085).  They fail to disclose: (15) a releasing agent layer made of an alkyd resin releasing agent.  
Yamazaki et al. disclose a related laminate, also used with semiconductor chips (see Abstract; paragraphs 0075-0084).  They establish that alkyd resin releasing agents and silicone releasing agents are recognized in the art as equally suitable releasing agents for this type of laminate (see paragraph 0078).  In light of this, it has been found that substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the laminate of Masuko et al. with a releasing agent layer made of an alkyd resin releasing agent because: (a) Masuko et al. disclose the use of silicone-based and silica-based release agents; (b) Yamazaki et al. disclose a related laminate, also used with semiconductor chips, and establish that alkyd resin releasing agents and silicone releasing agents are recognized in the art as equally suitable releasing agents for this type of laminate; and (c) it has been found that substituting equivalents known for the same purpose is prima facie obvious.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US 2011/0187009 A1) in view of Konishi et al. (US 2010/0193961 A1).
Regarding claims 21 and 22, the teachings of Masuko et al. are as set forth above and incorporated herein.  Masuko et al. disclose: (21 & 22) a semiconductor device produced with a (21 & 22) the use of at least one of silicon carbide or gallium nitride.  Rather, they use silicon chips (see paragraph 0110).
Konishi et al. disclose a related semiconductor device produced with a use of a resin composition (see Abstract; paragraph 0174).  They establish that silicon carbide chips and gallium nitride chips are recognized in the art as suitable alternatives to silicon chips in this type of device (see paragraphs 0003 & 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the semiconductor device of Masuko et al. with a use of at least one of silicon carbide or gallium nitride because: (a) Masuko et al. use silicon chips; (b) Konishi et al. disclose a related semiconductor device produced with a use of a resin composition; and (c) Konishi et al. establish that silicon carbide chips and gallium nitride chips are recognized in the art as suitable alternatives to silicon chips in this type of device.

International Search Report
The international search report cited one X-reference.  This reference has been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 27, 2022